

116 HCON 70 IH: Directing the President pursuant to section 5(c) of the War Powers Resolution to remove United States Armed Forces from hostilities in the Syrian Arab Republic that have not been authorized by Congress.
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 70IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Ms. Gabbard submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONDirecting the President pursuant to section 5(c) of the War Powers Resolution to remove United
			 States Armed Forces from hostilities in the Syrian Arab Republic that have
			 not been authorized by Congress.
	
		1.Removal of United States Armed Forces from hostilities in the Syrian Arab Republic that have not
			 been authorized by Congress
 (a)FindingsCongress finds the following: (1)Congress has the sole power to declare war under article I, section 8 of the Constitution.
 (2)Congress has not declared war with respect to, or provided any specific statutory authorization for, United States military participation in any activity related to securing, guarding, possessing, profiting off of, or developing oil fields in northern Syria. All of these actions are unconstitutional.
 (3)President Donald Trump stated on October 27, 2019 regarding Syria that we are leaving soldiers to secure the oil. Now, we may have to fight for the oil. That’s OK. Maybe somebody else wants the oil, in which case they have a hell of a fight. And that it can help us, because we should be able to take some also. And what I intend to do, perhaps, is make a deal with an ExxonMobil or one of our great companies to go in there and do it properly. Right now it’s not big. It’s big oil underground but it’s not big oil up top..
 (4)The Secretary of Defense, Mark Esper, stated on October 28, 2019, regarding oil in Syria that US troops will remain positioned in this strategic area to deny ISIS access those vital resources. And we will respond with overwhelming military force against any group that threatens the safety of our forces there.. Secretary Esper confirmed that this includes denying access to the oil from Russian and Syrian forces.
 (5)Oil, natural resources, and land in Syria belong to the Syrian people, not the United States. (6)Depriving the Syrian people from the economic benefit of their natural resources will inhibit them from rebuilding their country. It is not humane or in the national security interests of the United States for the Syrian Arab Republic to be an unstable or failed state. An unstable or failed Syrian state further proliferates the presence of terrorist organizations like al-Qaeda and ISIS in Syria, and significantly deteriorates the humanitarian condition of the Syrian people.
 (7)Section 8(c) of the War Powers Resolution (50 U.S.C. 1547(c)) defines the introduction of United States Armed Forces to include the assignment of members of such armed forces to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of any foreign country or government when such military forces are engaged, or there exists an imminent threat that such forces will become engaged, in hostilities..
 (b)Removal of armed forcesPursuant to section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)), Congress hereby directs the President to remove United States Armed Forces from hostilities in the Syrian Arab Republic, except United States Armed Forces engaged in operations authorized under the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), not later than 30 days after the date of the adoption of this concurrent resolution unless and until a declaration of war or specific authorization for such use of United States Armed Forces has been enacted into law.
			